Citation Nr: 1128266	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  07-24 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming



THE ISSUE

Entitlement to a schedular rating in excess of 10 percent for a right ankle disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1951 to November 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for a right ankle disability, rated 0 percent, effective October 24, 2005 (the date of claim).  An interim, May 2007, rating decision increased the rating to 10 percent, also effective October 24, 2005.  In August 2009 and again in May 2010 the Board remanded the case for additional development.  

On his June 2007 VA Form 9 (substantive appeal) and in associated correspondence, the Veteran limited his appeal to the matter at hand.  

The matter of service connection for a bilateral knee disability as secondary to the service-connected right ankle disability was raised by the Veteran's representative in a July 2011 written argument, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The matter of entitlement to an extraschedular rating for the Veteran's right ankle disability is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Prior to February 16, 2011 the Veteran's right ankle disability was not shown to be manifested by more than moderate limitation of motion.

2. From February 16, 2011 the Veteran's right ankle disability is reasonably shown to have been manifested by marked limitation of motion.


CONCLUSION OF LAW

From February 16, 2011, but not earlier, the Veteran's service-connected right ankle disability warrants a 20 percent schedular rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (Code) 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2007 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating; and a February 2010 supplemental SOC readjudicated the matter after the Veteran and his representative had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

The Board notes that there has been substantial compliance with its May 2010 remand instructions as the private treatment records sought were secured.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in February 2011.  The examination is adequate as the examiner expressed familiarity with the history of the Veteran's disability and noted all findings necessary for a proper determination in the matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's right ankle disability is rated under Code 5271, which provides for a 10 percent rating for moderate limitation of ankle motion and a (maximum) 20 percent rating where there is marked limitation of ankle motion.  (Other codes providing for a rating in excess of 10 percent for ankle disability-5270, 5272, 5273, 5274-require pathology not shown here, i.e., ankylosis, malunion, astragalectomy). 38 C.F.R. § 4.71a.

Normal ranges of ankle motions are 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

Right ankle complaints were noted in service and the Veteran was placed on a profile.
In his October 2005 claim the Veteran reported that since service his right ankle had continued to be aggravated by standing and walking and that he has experienced pain and swelling.  

A March 2006 private treatment record notes that the Veteran complained of right ankle pain.  

A March 2006 letter from E.A.F., M.D. notes that the Veteran had a history of remote injury to the right ankle and had experienced intermittent swelling.  

On May 2006 VA examination, the examiner noted that the Veteran's claims file and pertinent in-service medical history were reviewed.  The Veteran reported a tendency to roll the ankle outwards due to a misstep or uneven surface and that he sprained his ankle once a week.  The examiner noted that the Veteran was ambulatory with normal gait and station and had no problem standing or walking.  He used no assistive devices.  Examination of the right ankle revealed no effusion, redness, tenderness, or bony deformity.  There was mild-to-moderate lateral ligament laxity on inversion stressing.  Eversion stressing and anterior/posterior stressing was normal.  Range of motion studies revealed right ankle plantar flexion to 42 degrees and dorsiflexion to 18 degrees without observed manifestation of pain and without additional limitation after repetitive motion.  The diagnosis was right ankle lateral ligament laxity.  X-rays were interpreted as revealing an unremarkable right ankle.  

An April 2007 private outpatient treatment record notes that the Veteran had right ankle pain secondary to an injury in the past and that he seemed to favor the right ankle.

A May 2007 private outpatient treatment record notes that the Veteran reported that he had trouble with his right ankle for several years and that he had pain and limited range of motion in the right ankle.  The assessment was right ankle pain.    

A June 2007 private outpatient treatment record notes that the Veteran presented for evaluation of right ankle pain, had injured the ankle in the Air Force, and it "really has kept him from active duty throughout his life."  It was noted that the Veteran continued to have instability of the ankle, with it rolling inward about once per week.  The Veteran reported that he enjoyed fishing and golfing when he had time.  Examination revealed non-antalgic gait, mild swelling over the lateral ankle complex region, without tenderness over the deltoid or lateral ligamentous complexes.  Drawer testing demonstrated Grade II laxity, but with a good endpoint.  The deltoid ligament was stable but the lateral ligament demonstrated significant laxity with some mild crepitus on testing.  Plantar flexion and dorsiflexion were intact.  The assessment was chronic right ankle disability.  An aggressive physical therapy program was recommended.        

In a September 2009 statement, the Veteran stated that he was entitled to a rating in excess of 10 percent.  He noted that due to his right ankle he had a profile level of "3" in service and that such a level represented a serious condition that should warrant a higher rating ("in the 40 percent range").  He submitted documentation showing his profile for the lower extremities in service and his reassignment to duties that did not require prolonged standing or walking.  He also submitted a 1995 document defining the impairment necessary for various military profile levels.  

On January 2010 VA examination, the Veteran reported that his ankle did not bother him as much as it had in the past as he was walking less frequently.  Pain was brought on by weight-bearing (standing or walking) and after 10 minutes, the Veteran would feel discomfort.  He reported no ankle sprains in the prior 4 or 5 months, but 2 to 3 sprains in the prior year with pain and swelling lasting 7-10 days.  He did not currently wear an ankle brace.  He had eliminated outdoors activities such as golf and fishing.  On examination, the right ankle showed bony structure and appearance to be very similar to the left ankle.  There was no soft tissue swelling, joint effusion, redness, or tenderness.  On inversion stressing of the ankle, the Veteran had mild to moderate ligament laxity.  With stressing the ankle displayed 40 degrees of inversion angulation.  There was no observed manifestation of pain with stressing of the right ankle.  There was no ligament laxity on anterior/posterior and eversion stressing.  Range of motion studies revealed dorsiflexion to 10 degrees and plantar flexion to 45 degrees.  There was no observed manifestation of pain with range of motion testing of the right ankle and there were no additional limitations to range of motion after repetitive motion.  The diagnosis was chronic right ankle ligament laxity and ankle instability.       

In February 2011 correspondence the Veteran reported that his ankle had continued to be problematic (since service) and he believed it warranted more than a 10 percent rating.  

On February 16, 2011 VA examination the Veteran reported right ankle pain, instability, giving way, weakness, incoordination, decreased speed of joint motion, and repeated effusions.  He was able to stand for 15-30 minutes, but was unable to walk more than a few yards.  He did not use any assistive devices.  He reported that he had limited his activities as the right ankle felt unstable; he no longer played golf, went hunting, or walked on uneven surfaces.  He reported that at the time of the examination the right ankle was not "bothering him very much."  It was noted that he had a slow cautious shuffling type gait with poor propulsion.  There was a positive drawer test with good end point, indicating instability.  Range of motion testing of the right ankle revealed dorsiflexion to 0 degrees and plantar flexion to 35 degrees.  There was no additional limitation or pain on repetitive motion and no ankylosis of the right ankle joint.  The diagnosis was right ankle instability with decreased mobility, problems lifting and carrying, decreased strength, and lower extremity pain.  It was noted that the Veteran had limited his activities to those that did not require weight bearing on the ankle as he felt it would not fully support him.  He reported that he walked within his house, but not outdoors.  It was noted that he had cervical spine surgery two months prior and chronic knee pain which also limited his activity level.  The examiner summarized that the Veteran's long history of right ankle instability has lead to his limitation of activity.  He noted that he could not determine the degree to which the ankle alone limited the Veteran's levels of activity.  It was noted that the Veteran had retired from the Postal Service in 1989 due to age or duration of work.  

In June 2011 correspondence the Veteran reported that his ankle had prevented him from engaging in many physical activities and that he could hardly walk around the block.  

	Prior to February 16, 2011

Comparing the ranges of motion found on May 2006 (dorsiflexion to 18 degrees; plantar flexion to 42 degrees) and January 2010 (dorsiflexion to 10 degrees; plantar flexion to 45 degrees) VA examinations with the norms found in 38 C.F.R. § 4.71, Plate II (0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion), leads to a conclusion that no more than moderate limitation of ankle motion was shown prior to February 16, 2011.  On both VA examinations it was noted that there were no additional limitations to range of motion after repetitive testing.  In fact there is no objective evidence (or allegation) that during this period of time the Veteran's right ankle disability was manifested by more than moderate limitation of motion.  Accordingly, a schedular rating in excess of 10 percent is not warranted prior to February 16, 2011.

	From February 16, 2011

On February 16, 2011 VA examination the Veteran's right ankle range of motion was dorsiflexion to 0 degrees and plantar flexion to 35 degrees.  The complete loss of dorsiflexion along with 10 degree loss of plantar flexion reasonably reflects marked limitation of motion.  Accordingly, the criteria for a 20 percent (maximum) schedular rating are met from the date of the examination, February 16, 2011.  

As the Veteran retired from the Postal Service in 1989 (due to age or duration of work) and has not alleged unemployability due to his service-connected right ankle disability, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 







ORDER

A "staged" increased (to 20 percent, but no higher) schedular rating is granted for the Veteran's right ankle disability from February 16, 2011; a schedular rating in excess of 10 percent prior to that date is denied (both determinations subject also to the further action outlined below in the remand).


REMAND

An extraschedular disability rating is warranted based upon a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the veteran's level of disability and symptomatology, the Board must determine whether the disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran reported that his ankle would periodically "roll" causing pain, swelling, and limiting his mobility.  On two prior VA examinations there was mild to moderate ligament laxity on inversion stressing.  Furthermore, the Veteran reported symptoms of right ankle instability and giving way and noted that he could not walk more than a few yards. [In later correspondence he reported that he could "hardly walk around the block."].  On the most recent February 2011 VA examination the Veteran reported that he limited his activity as his right ankle felt unstable and he no longer played golf, went hunting, or walked on uneven surfaces.  The examiner confirmed the assertion that the right ankle instability led to the Veteran's significant limitation of activity.  

Notably, Codes 5270-5274 (for rating the ankle) do not contemplate laxity or instability.  The Veteran's level of disability, symptomatology, and functional impairment shown (instability limiting activity) is not contemplated by the schedular criteria.  Hence, the schedular criteria are inadequate.  The evidence of record reveals that the Veteran's right ankle presents such an exceptional disability picture that consideration must be made as to whether he is entitled to an extraschedular rating for such.  The Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  Rather, the proper course is to refer the matter to the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should refer the case to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to assignment of an extraschedular rating for right ankle disability in accordance with the provisions of 38 C.F.R. § 3.321(b).  The RO should include a full statement of all factors having a bearing on the issue.

2. The RO should then re-adjudicate the claim of entitlement to an extraschedular evaluation for a right ankle disability.  If it remains denied, the RO should issue an appropriate SSOC and give the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


